HANEY, Circuit Judge
(concurring).
I concur in the result obtained by Judge STEPHENS. I think there is only one debatable point raised, and that is whether or not the admission of evidence showing appellant’s work record prior to the judgment in the first trial was reversible error. I can see no materiality of such evidence in the instant case. It seems to me that evidence that a person did work at one time is entirely irrelevant to an issue as to whether he was able to work ten years later. Furthermore, since it was adjudicated once that such work record was insufficient to negative permanent and total disability arising shortly after the work was performed, it seems wholly unreasonable to say that such work record tended to negative permanent and total disability arising some ten years later.
*142When the court below admitted the evidence, it said that such evidence was “admitted for the purpose of throwing light on the plaintiff’s present ability to follow a gainful occupation * * * and will be disregarded by the jury for any and all other purposes.” The court again instructed the jury that such evidence was “received only as it may have evidentiary effect upon the issue in this case.” The jury was not compelled to consider such evidence at all. The effect of the instruction was, I think, that the jury might, but was not compelled to, consider such evidence if it served as an explanatory background for the evidence on the issue presented. T think the instruction could be easily followed by the jury, and that the admission of the evidence, as limited by the instructions, was not reversible error.